Counsel for defendant in error have filed a motion to dismiss this appeal, for the reasons, among others, that it does not appear from the record or the purported case-made, or otherwise, that the defendant in error was present, either personally or by counsel, at the settlement, or that notice of the time and place thereof was served or waived, or what amendments suggested, if any, were allowed or disallowed by the court. These grounds are sufficient, and require the dismissal of the case-made, if true. An inspection of the record shows that it supports the claims made, and under the law there is no alternative but to sustain the motion. The proceeding in error is accordingly dismissed. See Cobb   Co. et al. v. Hancock,31 Okla. 42, 119 P. 627; Richardson v. Thompson, 33 Okla. 120,124 P. 64; First Nat. Bank of Collinsville v. Daniels,26 Okla. 383, 108 P. 748, and cases therein cited.
HAYES, C. J., and KANE and TURNER, JJ., concur; WILLIAMS, J., absent, and not participating.